DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. 
The claims recite:
A method of controlling an information processing apparatus configured to manage and aggregate information relating to crops in a farm field, the method comprising: 
(a) receiving and managing investigation data relating to crops in a farm field or to the farm field; 
(b) determining, upon reception of the investigation data in the receiving (a), whether or not an aggregation timing of the investigation data has arrived, based on whether or not number of investigation data managed in the managing has exceeded a predetermined number determined in accordance with investigation; and 
(c) performing an aggregation process of the investigation data in response to a query of the investigation data, when the determining (b) determines that the aggregation timing has arrived.
The bolded limitations of the claim are directed to a process that is readily performed in the human mind as an observation and evaluation.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements claimed.
Claim 1 recites:
An information processing apparatus configured to manage and aggregate information relating to crops in a farm field, comprising: 
a management unit configured to receive and manage investigation data relating to crops in a farm field or to the farm field; 
a determination unit configured to determine, upon reception of the investigation data by the management unit, whether or not an aggregation timing of the investigation data has arrived, based on whether or not number of investigation data managed by the management unit has exceeded a predetermined number determined in accordance with investigation; and 
an aggregation unit configured to perform an aggregation process of the investigation data in response to a query of the investigation data, when the determination unit determines that the aggregation timing has arrived.
The bolded limitations of the claim are directed to a process that is readily performed in the human mind as an observation and evaluation. The recited apparatus may be the human mind.
This judicial exception is not integrated into a practical application because the claim as a whole is directed to the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements claimed.
Claims 2 – 16 provide further limitations directed to the abstract idea, but do not provide any further additional elements.

The claims are not patent eligible.

Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a product without any tangible form such as software per se (MPEP 2106.03).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 10, and 12 – 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bengston et al. (US 2020/0342226).

Regarding claim 1, Bengston teaches:
An information processing apparatus configured to manage and aggregate information relating to crops in a farm field, comprising: 
a management unit configured to receive and manage investigation data relating to crops in a farm field or to the farm field (FIG. 6); 
a determination unit configured to determine, upon reception of the investigation data by the management unit, whether or not an aggregation timing of the investigation data has arrived, based on whether or not number of investigation data managed by the management unit has exceeded a predetermined number determined in accordance with investigation ([0094] – [0106]; i.e. four to seven days); and 
([0094] – [0106]).
Regarding claim 2, Bengston teaches:
The information processing apparatus according to claim 1, further comprising a filtering unit configured to perform filtering of investigation data to be aggregated from the investigation data managed by the management unit, wherein the determination unit is configured to determine whether or not the aggregation timing of the investigation data has arrived, using the investigation data filtered by the filtering unit for aggregation ([0077]).
Regarding claim 3, Bengston teaches:
The information processing apparatus according to claim 2, wherein the filtering unit is configured to perform filtering of the investigation data for aggregation, in a case where an observation time point of investigation data managed by the management unit is included in an investigation item in an investigation plan, and an observation item of the investigation data is included in an investigation item ([0077]).
Regarding claim 4, Bengston teaches:
The information processing apparatus according to claim 1, wherein the determination unit is configured to determine an aggregation timing for investigating a plurality of investigation items, in accordance with an aggregation timing determination condition defined for each of the plurality of investigation items ([0103]).
Regarding claim 5, Bengston teaches:
The information processing apparatus according to claim 1, wherein the determination unit is configured to determine that an aggregation timing for investigating a degree of growth of crops has arrived when there exist as many investigation data as a proportion equal to or larger than a predetermined proportion of planned investigation locations, and determine that an aggregation timing for predicting yield of crops has arrived when there are as many investigation data as a number equal to or larger than a predetermined number per block or unit area ([0094] – [0106]).
Regarding claim 6, Bengston teaches:
The information processing apparatus according to claim 1, wherein the aggregation unit is configured to perform an aggregation process for obtaining the mode in order to investigate a degree of growth of crops, an aggregation process for predicting yield of crops, an aggregation process for investigating degree of maturity of crops, or an aggregation process for investigating disease and pest (FIG. 6).
Regarding claim 7, Bengston teaches:
The information processing apparatus according to claim 1, wherein the determination unit is configured to determine that an aggregation timing of the investigation data has arrived when proportion of meshes associated with number of investigation data corresponding to each mesh resulted from dividing an investigation block being equal to or larger than a threshold of investigation data required for each mesh is equal to or larger than a threshold (FIG. 7, [0103]).
Regarding claim 8, Bengston teaches:
The information processing apparatus according to claim 7, wherein the determination unit is configured to determine that an aggregation timing of investigation data has arrived when proportion of meshes associated with number of investigation data corresponding to each mesh being equal to or larger than a first threshold is equal to or larger than a second threshold, in a case of determining a timing of an aggregation process for investigating degree of maturity of crops, or in a case of investigating distribution of disease and pest (FIG. 7, [0103]).
Regarding claim 9, Bengston teaches:
The information processing apparatus according to claim 1, wherein the management unit is configured to receive investigation data from a farm field investigation apparatus that is different from the information processing apparatus (FIG. 1).
Regarding claim 10, Bengston teaches:
The information processing apparatus according to claim 1, wherein the information processing apparatus is configured to respond with results of the aggregation process in response to query from outside (FIG. 1).
Regarding claim 12, Bengston teaches:
The information processing apparatus according to claim 1, further comprising a second management unit configured to manage data reception status from a farm field investigation apparatus configured to transmit investigation data, wherein the determination unit is configured to determine an aggregation timing based on data reception status from a farm field investigation apparatus to perform investigation (FIG. 1).
Regarding claim 13, Bengston teaches:
The information processing apparatus according to claim 1, further comprising a holding unit configured to hold a table indicating relation between an item to be observed with regard to crops and a threshold of an area of a farm field indicated by investigation data of the item to be observed, wherein the determination unit is configured to determine that an aggregation timing has arrived for an item to be observed whose area has become equal to or larger than the threshold, in a case where investigation data of an area of the farm field equal to or larger than the threshold is managed by the management unit ([0094] – [0106]).
Regarding claim 14, Bengston teaches:
The information processing apparatus according to claim 1, wherein the information processing apparatus is configured to perform a plurality of aggregation processes for one investigation, have an aggregation timing determination condition for each of the aggregation processes, and perform each of the aggregation processes in accordance with a determination result of each aggregation timing determination condition ([0094] – [0106]).
Regarding claim 15, Bengston teaches:
The information processing apparatus according to claim 1, further comprising a third management unit configured to manage a farm field in a manner divided into plurality of blocks, wherein the determination unit is configured to determine an aggregation timing for each block, and wherein the aggregation unit is configured to perform an aggregation process for each block ([0094] – [0106]).
Regarding claim 16, Bengston teaches:
The information processing apparatus according to claim 1, wherein the investigation data includes position information, and wherein the determination unit is configured to determine an aggregation timing in accordance with position information of investigation data ([0094] – [0106]).

Regarding claim 17, Bengston teaches:
A method of controlling an information processing apparatus configured to manage and aggregate information relating to crops in a farm field, the method comprising: 
(a) receiving and managing investigation data relating to crops in a farm field or to the farm field (FIG. 6); 
(b) determining, upon reception of the investigation data in the receiving (a), whether or not an aggregation timing of the investigation data has arrived, based on whether or not number of investigation data managed in the managing has exceeded a predetermined number determined in accordance with investigation ([0094] – [0106]; i.e. four to seven days); and 
(c) performing an aggregation process of the investigation data in response to a query of the investigation data, when the determining (b) determines that the aggregation timing has arrived ([0094] – [0106]).

Regarding claim 18, Bengston teaches:
A non-transitory computer-readable storage medium storing a program which, when read and executed by a computer, causes the computer to execute a method of controlling an information processing apparatus configured to manage and aggregate information relating to crops in a farm field, the method comprising:
(a) receiving and managing investigation data relating to crops in a farm field or to the farm field (FIG. 1, 6), 
(b) determining, upon reception of the investigation data in the receiving (a), whether or not an aggregation timing of the investigation data has arrived, based on whether or not number of ins estigation data managed in the managing has exceeded a predetermined number determined in accordance with investigation ([0094] – [0106]; i.e. four to seven days); 
(c) performing an aggregation process of the investigation data in response to a query of the investigation data, when the determining (b) determines that the aggregation timing has arrived ([0094] – [0106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bengston et al. (US 2020/0342226).

Regarding claim 11, Bengston teaches predicting crop yields, but fails to expressly disclose any specific crop types:
The information processing apparatus according to claim 1, wherein the crops are wine grapes, and the information processing apparatus is configured to respond with results of the aggregation process in response to a query from a wine manufacturer.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Bengston to any crop desired to obtain a yield prediction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624